Citation Nr: 0703970	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 24, 2001, 
for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946, and from December 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded this issue in 
September 2005 because a written transcript of a May 2005 
Board hearing could not be obtained due to the extremely poor 
quality of the tape recording.  Another Board hearing was 
held in July 2006; a transcript of that hearing is of record.  
Because the veteran has had two hearings, conducted by 
different Board members, both Board members will participate 
in making this final determination of the claim.  38 C.F.R. § 
20.707 (2006).


FINDINGS OF FACT

1.  The veteran submitted an informal claim for TDIU in 
correspondence received on January 23, 1998.

2.  The veteran's service-connected disabilities of bilateral 
hearing loss and tinnitus arose from a common etiology.

3.  The veteran's service-connected disabilities of bilateral 
hearing loss and tinnitus first combined to a 60 percent 
rating effective as of April 24, 2001.

4.  Unemployability due to service-connected disability was 
not shown prior to April 24, 2001.




CONCLUSION OF LAW

The criteria for an award of an effective date prior to April 
24, 2001, for award of a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2006).  

Review of the record discloses that the veteran was not 
notified in accordance with the provisions of the VCAA prior 
to the RO's initial adjudication of this effective date 
question.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) 
notice must be considered within its place in the VA 
adjudication scheme.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In so deciding, the Court held that, once a 
decision awarding VA benefits, a disability rating, and an 
effective date has been made, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Dingess, 19 Vet. 
App. at 490.  

After an initial decision on the claim, VA, under section 
5104(a), must provide to the claimant timely notice of that 
decision, including an explanation of the procedure for 
obtaining review of the decision.  38 U.S.C.A. §  5104(a) 
(West 2002 & Supp. 2005).  Further, VA regulations provide 
that claimants and their representatives are entitled to 
notice of any decision made by VA affecting the payment of 
benefits or the granting of relief.  38 C.F.R. § 3.103(b) 
(2006).  Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the necessary procedures and time limits, to initiate an 
appeal of the decision.  Id. 

Here, the veteran was granted entitlement to TDIU, for which 
an effective date was assigned.  The veteran was notified of 
the decision by letter dated in November 2002.  That letter 
explained the decision to him, including the decision to 
assign an effective date of April 24, 2001, following the 
Board's July 2002 decision awarding a 50 percent rating for 
hearing loss from April 24, 2001, and granting entitlement to 
TDIU.  The RO's November 2002 letter fully explained the 
necessary procedures and time limits to initiate an appeal of 
the decision.  As noted, the veteran is represented by a 
veterans' service organization and has had multiple hearings 
in the course of this appeal.

Taking into account the Court's determination that 
section 5103(a) notice must be considered within its place in 
the VA adjudication scheme as just described, the Board finds 
that VA has no duty to inform under the VCAA that was not 
met, and that a remand for the purpose of VCAA notification 
is not warranted.  See Dingess, 19 Vet. App. at 490; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).

As for the duty to assist, there is no indication that the 
veteran has identified any evidence that the RO has not 
obtained which would tend to prove entitlement earlier than 
April 24, 2001, for the award of TDIU.  Consequently, the 
Board finds that there is no duty to inform or assist that 
has not been met.

I.  Background

The record shows that the veteran was originally granted 
service connection for hearing loss in the left ear by an 
action dated in June 1997, rated as non-compensable (zero 
percent disabling), effective from June 13, 1994, the date of 
receipt of an application to reopen a previously denied 
claim.  By a Board decision dated in October 1997, service 
connection was granted for right ear hearing loss.  An 
October 1997 rating decision awarded a 20 percent rating for 
what was then characterized as bilateral hearing loss, 
effective from June 13, 1994.  

The veteran appealed the rating, and in a substantive appeal 
received January 23, 1998, he raised a claim for an earlier 
effective date for the award of service connection, and he 
made a claim for TDIU.

By a rating decision dated in January 1999, the veteran's 
bilateral hearing loss rating was increased to 40 percent, 
effective from November 10, 1997, and service connection was 
granted for tinnitus, rated as 10 percent disabling, 
effective from October 22, 1998.  The claim for TDIU was 
denied, and the veteran appealed.  

By a December 2000 decision, the Board denied an earlier 
effective date for the award of service connection for 
bilateral hearing loss.  That decision also remanded the 
veteran's claim for a rating greater than 20 percent prior to 
November 10, 1997, and claim for a rating greater than 40 
percent from November 10, 1997.  The TDIU claim was also 
remanded.

The report of an April 25, 2001, audiological examination 
revealed that the veteran's hearing impairment had worsened.  
The report of that examination included an opinion that the 
veteran's service-connected bilateral hearing loss and 
tinnitus would not interfere with his ability to obtain and 
retain substantially gainful employment, and would not affect 
his work ability.

In a decision dated in July 2002, the Board granted a 40 
percent disability rating for bilateral hearing loss from 
June 13, 1994, to April 24, 2001, and granted an increased 
evaluation to 50 percent for bilateral hearing loss, 
effective from April 24, 2001.  The Board also granted 
entitlement to TDIU.  By the November 2002 decision that is 
the subject of this appeal, the RO awarded TDIU effective 
from April 24, 2001.

In March 2003, a motion for reconsideration of the Board's 
July 2002 decision was denied.  

II.  Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).  With respect to an award of an increased rating, 
such as an award of TDIU, the effective date may be set on 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date; otherwise, the 
effective date will be date of receipt of the claim.  
38 C.F.R. § 3.400(o) (2006).  

Total disability is considered to exist when there is any 
impairment, which is sufficient to make it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  The law provides that a 
total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities and at least one disability is 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  Disabilities arising from 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).  Marginal employment 
shall not be considered substantially gainful employment.  
Id.  TDIU may be granted without regard to the rating 
criteria of § 4.16(a) for veterans who are unable to secure 
and follow a substantial gainful occupation by reason of 
service-connected disabilities on an extraschedular basis.  
38 C.F.R. § 4.16(b) (2006).  Factors to be considered are the 
veteran's education and employment history and loss of work-
related functions.  Ferraro v. Derwinski, 1 Vet. App. 326, 
330, 332 (1991).  Individual unemployability must be 
determined without regard to any non-service-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (2006) (age may not be a 
factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Here, the veteran's bilateral hearing loss and tinnitus 
disabilities arose from common etiology, and are therefore 
considered as one disability.  38 C.F.R. § 4.16(a).  This was 
the finding of the Board in July 2002 when it found that the 
TDIU benefit was warranted.  

Because the veteran's claim of entitlement to individual 
unemployability was received on January 23, 1998, well after 
he left service in 1952, the effective date shall be the date 
of receipt of the claim, or up to one year earlier if 
entitlement was so established.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2006).  Otherwise, the date 
entitlement arose will be the effective date for the award.  
Id.  

Taking into account all of the adjudicative actions affecting 
his disability ratings, as of January 23, 1998, the veteran 
was service connected only for bilateral hearing loss, rated 
as 40 percent disabled, which did not meet the threshold 
percentages for award of TDIU under § 4.16(a).  Thereafter, 
he was service connected for tinnitus, rated as 10 percent 
disabling, increasing his combined disability rating to 50 
percent, effective from October 22, 1998, which, being less 
than 60 percent, likewise did not meet the threshold 
percentages.  

It was not until the April 25, 2001, audiological examination 
revealed additional hearing loss that the veteran's bilateral 
hearing disability warranted an increase to 50 percent 
disabling.  This 50 percent rating, when combined with his 
service-connected tinnitus, rated as 10 percent disabling, 
raised the veteran's combined disability evaluation to 60 
percent.  The 60 percent award was made effective April 24, 
2001.  April 24, 2001, therefore, is the first date on which 
the threshold percentages of § 4.16(a) were met.  This 
effective date for the 50 percent rating was set by the Board 
in its July 2002 decision and therefore may not now be 
impugned by this panel of the Board.  (As noted earlier, a 
motion for reconsideration has been considered and denied.)  
Consequently, an earlier effective date on account of changes 
in the percentages assigned for service-connected hearing 
loss may not be awarded.

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  When the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there were extraordinary circumstances 
in the veteran's case prior to April 24, 2001, apart from any 
non-service connected conditions and advancing age, which 
would justify a total rating based on unemployability.  Van 
Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. 
App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

In a written statement dated in November 1988, the veteran's 
wife averred that the veteran had to take an early retirement 
because of his hearing loss, and that he was limited as to 
the type of work he could do.  In another letter, dated in 
September 1990, the veteran's wife noted that the veteran had 
been retired from his job with the police department because 
of his hearing loss.  She also related that the veteran had a 
tumor removed from the right side of his brain in February 
1990, which had left him deaf in the right ear.  In another 
letter dated in April 2004, the veteran's wife averred that 
the veteran had not worked full time since 1973, and that he 
had not worked part time since 1989.  

The Court has determined that the sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, supra, at 363.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.   But the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  The Board acknowledges that the veteran 
retired from the police department because of his difficulty 
hearing.  However, that early retirement tends to show only 
that the veteran could not effectively perform that 
particular job.  It is not evidence that the veteran was in 
fact unemployable because of his service-connected 
disabilities.  As the veteran's wife averred in her November 
1988 statement, the veteran's hearing loss may have limited 
the type of work he could do, but this is not the same as 
being unable to work.

Notwithstanding the contention of the veteran's wife that his 
hearing loss rendered him unemployable as early as 1973, 
there is no objective evidence that the veteran was not 
capable of performing the physical and mental acts required 
by employment.  Moreover, as noted, the April 2001 
audiological examination report itself, which including 
evidence of a worsening of hearing loss, included an opinion 
by the examiner that the veteran's service-connected 
bilateral hearing loss and tinnitus would not interfere with 
his ability to obtain and retain substantially gainful 
employment, and would not affect his work ability.  

The Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render the 
veteran unable to secure and follow a substantially gainful 
occupation, at least no sooner than the April 2001 
examination.  The evidence of record does not demonstrate 
that the veteran's service-connected disabilities have 
resulted in hospitalization or other debilitation such that 
he could not follow gainful employment.  Moreover, as noted, 
the April 2001 VA examiner opined that the veteran's service-
connected bilateral hearing loss and tinnitus would not 
interfere with his ability to obtain and retain substantially 
gainful employment; nor would it affect his work ability.  
The only evidence tending to contradict this conclusion are 
the statements of the veteran's spouse averring that his 
hearing loss rendered him unemployable.  No competent medical 
evidence of record suggests entitlement to TDIU.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for TDIU.  Entitlement was not shown based on 
the available record any sooner than the April 24, 2001, date 
already assigned.


ORDER

Entitlement to an effective date earlier than April 24, 2001, 
for award of a total disability rating based on individual 
unemployability is denied.



_____________________________
_
MARK F. HALSEY
Veterans Law Judge 
Board of Veterans' Appeals

_____________________________
_
R. F. WILLIAMS
Veterans Law Judge 
Board of Veterans' Appeals



______________________________
ROBERT E. SULLIVAN
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


